Citation Nr: 1716075	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-18 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip/thigh disorder.

2.  Entitlement to service connection for tibia and fibula disorders also claimed as shin splints.


REPRESENTATION

Appellant represented by:	, Colin Kemmerly, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S Army from August 1980 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This case was remanded for further development in February 2014 and October 2015.  

The Veteran was afforded a hearing before the undersigned Veterans' Law Judge in January 2017.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  During his January 2017 Board hearing, the Veteran withdrew from appellate consideration the claim of entitlement to service connection for a left hip/thigh disorder.  

2.  Shin splints are as likely as not attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for a left hip/thigh disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2016).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for shin splints are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

       VCAA

The Board's decision below awards a grant for service connection for tibia and fibula disorders also claimed as shin splints.  As no adverse decision is reached at this time, there is no need to discuss compliance with VA's duty to notify and assist the Veteran at this time.  See 38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

      ANALYSIS 

Left Hip/ Thigh 

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.  

During the January 2017 Board hearing, the Veteran withdrew the claim of entitlement to service connection for a left hip/thigh disorder.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  As such, the Board finds that his statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204.

In light of the Veteran's withdrawal of the appeal of the claim, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review it.  Hence, the claim of entitlement to service connection for a left hip/thigh disorder also claimed as hypertension is dismissed.

Tibia and Fibula Disorders

The Veteran appeals the denial of service connection for tibia and fibula disorders also claimed as shin splints.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

After weighing the evidence, the Board finds in favor of the Veteran's claim for service connection.  To that end, service treatment records show that the Veteran complained of and was treated for shin problems in May 1982, June 1982 and August 1990.  Furthermore, the Veteran has presented credible testimony asserting that his shin splint problems began during basic training when he was required to run and wear combat boots while running.  He reports that he had shin problems throughout service and that they continued after separation.  Although he did not receive treatment for his shin splints post service for many years, he testified he self-medicated during those years.  

When examined by VA in July 2009, the Veteran was diagnosed with shin splints with no functional impairment.  The VA examiner found that since the last documented treatment for shin splints was in 1990 and there are no private medical records available, the Veteran's diagnosis of shin splints are less likely as not caused by or related to or worsened beyond natural progression by shin splints he had while in military service.  

In March 2017, however, registered nurse, A.C. opined that the Veteran's current shin splints condition first manifested while on active duty and continues to date.  A.C. found that although the Veteran's records do not demonstrate evidence of post service complaints or treatment of shin splints until 1990, his personal statement details continuation of shin splints after military separation.  In rendering his opinion, A.C. discussed the Veteran's in service treatment for shin splints, his reports of continued problems after service, his report of self-medicating with over the counter pain medications and his reported inability to walk for long periods of time post service.  

In weighing the positive and negative evidence of record, the Board finds in favor of the claim for service connection for shin splints.  Favorable evidence has been submitted showing a connection between the Veteran's current shin splints and service.  The credible lay statements of record in conjunction with the service treatment records and medical opinion of A.C. place the evidence at least in equipoise.  Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, resolving reasonable doubt in his favor, service connection for shin splints is granted.  


ORDER

Entitlement to service connection for a left hip/thigh disorder is dismissed.  

Entitlement to service connection for shin splints is granted.  



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


